DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are presented for examination.
Claims 1-10 are allowed.

Invention
The Present invention teaches "A collision avoidance device for a vehicle is provided. The collision avoidance device includes an object sensing unit for sensing an object, an attribute acquisition unit for using a sensing result from the object sensing unit to acquire an attribute of an oncoming vehicle, and a collision avoidance execution unit for executing at least one of a notification of a possibility of collision and a collision avoidance operation, if it is determined, based on the attribute acquired by the attribute acquisition unit, that the oncoming vehicle crosses a center line.”
          
Reason for Allowance
Claims 1-10 are allowed. The claims subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 07/16/2021, Pages 1-3.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. claims 1, 10 are allowed, the claims 2-9 are also allowed based on their dependency upon the independent claims 1, 10.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Shiller et al. (US 2007/0080825 A1) teaches “Method for transmitting a warning signal to a driver of a driven vehicle regarding an impending collision with a moving and/or stationary object in the vicinity of the driven vehicle. The method comprises the following steps of providing the driven vehicle with means for obtaining updated data regarding, position, velocity vector and predicted moving path of the objects; selecting a series of one or more time horizons having decreasing or increasing duration; for the longest of the selected time horizons: generating a linear velocity object (LVO) and/or non-linear velocity object (NLVO) of each of the objects; selecting a sampling time 

          Bernhard  et al.(US 2007/0268067A1) teaches “A method for acquiring a position (1) of a motor vehicle (2) on a road (3), road geometric data (4) and travel data (5) being recorded. First position data (1) of the motor vehicle (2) relative to the road (3) is calculated from the recorded road geometric data (4) and travel data (5). Road course data (6) is calculated from the road geometric data (4) and the travel data (5), the second position data (7) of a following vehicle (21) which is following the vehicle (2), relative to the vehicle (2), is recorded, and third position data (8) of the following vehicle (21) relative to the road (3) is calculated from the road course data (6), the first position data (1) of the vehicle (2) and the second position data (7) of the following vehicle (2').”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.